State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 16, 2015                     519068
_________________________________

In the Matter of ALEXUS SS. and
   Others, Neglected Children.

ULSTER COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

CHEZZY SS.,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   June 3, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Rose, JJ.

                             __________


     Marshall Nadan, Kingston, for appellant.

      Heather D. Harp, Ulster County Department of Social
Services, Kingston, for respondent.

     Valerie Wacks, Olivebridge, attorney for the children.

                             __________


Peters, P.J.

      Appeal from an order of the Family Court of Ulster County
(McGinty, J.), entered March 27, 2014, which, in two proceedings
pursuant to Family Ct Act article 10-A, found that petitioner
failed to make reasonable efforts to finalize the permanency plan
for the subject children.

      Respondent's three children (born in 2006, 2009 and 2011)
were placed in petitioner's custody in March 2011. A finding of
                               -2-                519068

neglect was thereafter entered against respondent, and Family
Court approved a permanency plan of reunification with
respondent. At a September 2013 permanency hearing, the parties
proposed that the permanency plan be altered to placement with
fit and willing relatives – namely, the children's paternal aunt
and uncle – in contemplation that they would obtain guardianship
of the children and that the children may eventually be returned
to respondent. Family Court rejected the parties' proposal,
modified the permanency goal to placement for adoption and
directed petitioner to file a petition seeking the termination of
respondent's parental rights.1

      Thereafter, petitioner removed the children from the
custody of their foster parents and placed them in the custody of
the aunt and uncle. Petitioner did not file a termination of
parental rights petition as directed by Family Court, and, at a
subsequent permanency hearing, Family Court held that petitioner
failed to make reasonable efforts to execute the permanency plan
of placement for adoption, continued that permanency plan and
again directed petitioner to file a petition seeking the
termination of respondent's parental rights. Respondent now
appeals from this order.

      This appeal must be dismissed as moot. Respondent has
voluntarily surrendered his parental rights,2 and there is no
indication that he has challenged the voluntariness of that


     1
        Upon petitioner's and respondent's appeals from that
order, this Court determined that Family Court's modification of
the permanency goal and directive that petitioner seek the
termination of respondent's parental rights were not supported by
a sound and substantial basis in the record (125 AD3d 1141, 1143
[2015]). Accordingly, we reversed so much of the order as
changed the permanency goal from return to parent to placement
for adoption and directed petitioner to file a termination of
parental rights petition, and remitted the matter to Family Court
for further proceedings (id. at 1143-1144).
     2
        The mother has also surrendered her parental rights to
the children.
                                -3-                  519068

surrender (see Matter of Randi NN. [Randi MM.–Joseph MM.], 80
AD3d 1086, 1086-1087 [2011], lv denied 16 NY3d 712 [2011]; Matter
of Andrew L. [Cassi M.], 68 AD3d 1477, 1478 [2009]).3
Furthermore, we do not find the exception to the mootness
doctrine applicable under the circumstances presented here (see
Matter of Randi NN. [Randi MM.–Joseph MM.], 80 AD3d at 1087;
Matter of Vivian OO., 34 AD3d 1084, 1085 [2006]).

        McCarthy, Egan Jr. and Rose, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court




    3
        Moreover, the permanency plan in the order appealed from
was the direct result of Family Court's prior permanency hearing
order (see Matter of Jacelyn TT. [Tonia TT.–Carlton TT.], 80 AD3d
1119, 1120 [2011]), which, as noted, this Court modified by
restoring the permanency goal to return to parent (125 AD3d at
1143-1144).